Citation Nr: 1527703	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot disability, claimed as Morton's neuroma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1977 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The competent medical and most probative evidence reflects that the Veteran's single in-service episode of plantar warts was acute and transitory, and a continuing permanent disability was not then present; as such, the weight of the evidence is against a finding that his current bilateral foot disability, diagnosed as Morton's neuroma, was present in service and there is no such evidence relating it to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, diagnosed as Morton's neuroma, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in May 2011 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2011. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records, pertinent post-service records and Social Security Administration (SSA) records, have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in September 2013.  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


Law and Analysis

The Veteran is seeking service connection for a bilateral foot disability.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, the Veteran's plantar warts and Morton's neuroma are not chronic diseases enumerated under 38 C.F.R. § 3.309(a) and, therefore, are not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records confirm that in March 1978, just prior to service discharge, the Veteran was treated for an episode of tinea with plantar warts.  There are no records of additional follow-up evaluations or clinical findings during his remaining months of service to suggest that the episode constituted a chronic disease process or that provide a basis for a current diagnosis.  At his separation physical in October 1978, given the opportunity to identify any additional history or symptoms associated with his in-service foot problems, the Veteran did not report any pertinent complaints and clinical evaluation of the feet was normal.  

The earliest relevant medical evidence is found in May 1997, when the Veteran is seen for complaints of increasing pain and discomfort from the plantar aspect of the bilateral forefeet.  The clinical assessment was contracted hammertoes, hyperkeratosis, and plantar flexed metatarsals.  Subsequently dated records show he underwent outpatient surgery on the third, fourth, and fifth toes bilaterally.  He later underwent excision of a Morton's neuroma and resection of the proximal phalangeal head in April 2007.  The remaining records show continued evaluation and treatment of the Veteran for various foot conditions including Morton's neuroma.  See clinical and surgical records from H.P, McCulley, D.P.M; D.H. Watters, M.D.; and I.N. Copper, D.P.M. dated from 1997 to 2011.

Also of record is a 2012 statement from the Veteran's long-time private physician who indicated treatment of the Veteran for more than 20 years.  He noted the Veteran had several medical issues including chronic painful neuromas of both feet.  According to the Veteran, he had been treated multiple times plantar warts and foot infections while serving in the military.  After discharge he continued treatment for the same foot problems.  The physician opined that the Veteran's complicated foot problems, originating while on active military duty, have contributed to his ongoing foot disorders today.  See Medical Opinion from D.H. Watters, M.D., dated October 12, 2012.

The Veteran underwent a VA examination in September 2013 for the specific purpose of obtaining an opinion as to whether or not any current bilateral foot disability could be related to service.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports, and summarized the history and findings reflected by these records.  The Veteran reported having plantar warts in 1978 while on active duty.  After service he continued with intermittent warts that later resolved.  However, in 1997, he began having bilateral dorsum foot pain and in 2007 bilateral Morton's neuroma surgery with continued pain since then.  

Examination revealed X-rays were negative for degenerative or traumatic arthritis or soft tissue injury.  The diagnosis was Morton's neuroma and plantar warts, which the examiner concluded were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's service treatment records document a single visit for plantar warts just prior to service discharge.  There is no mention of any other issues with his feet in the record or on his discharge physical.  The Veteran was diagnosed with Morton's neuroma the late 1990s and had subsequent surgery in 2007.  The examiner concluded that the current examination did not reveal any evidence of plantar warts and that Morton's neuroma does not cause plantar warts.  

The Veteran submitted a second medical statement from his private physician, requesting reconsideration of his claim for benefits.  The physician stated that it was his understanding that the Veteran developed Morton's neuromas from complications of plantar warts while serving in the military.  He further stated that although the Veteran did not have the neuromas during service, chronic conditions such as plantar warts can cause complications.  He added that because the Veteran insists that he had multiple treatments during service for foot issues, further review of his medical records was in order.  See Medical Opinion from D.H. Watters, M.D.; dated November 25, 2013.  

In this case, the evidence of record does not provide any medical basis for holding that the claimed Morton's neuroma was incurred in service.  The Board acknowledges the Veteran's contention that he developed a chronic foot disability as a result of his in-service foot problems.  However, as has been discussed herein, service treatment records are entirely negative for foot complaints with the sole exception of the March 1978 entry, noting plantar warts.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the plantar warts the Veteran experienced during military service were acute and transitory, and completely resolved by the time of service discharge, such that it was not indicative of a chronic disability.  Thus it is clear that a continuing permanent disability was not then present.  

Moreover, in this case the Board considers the VA opinion the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by rationale.  The VA examiner considered the Veteran's history of in-service foot problems, the relevant history as contained in medical records from in service onward, the findings from previous clinical evaluations, and discussed the Veteran's current symptoms in the context of that history.  Also considered was the Veteran's beliefs that his current bilateral foot symptomatology developed as a result of his military service.  Thus, the examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's bilateral foot disorder, most recently diagnosed as Morton's neuroma and its relationship to his military service.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  In addition, the opinion is highly probative because it reconciles all of the prior opinions and other medical evidence of record.  

That notwithstanding, careful consideration has also been given to the opinion of the private medical provider as to the nature and etiology of the Veteran's bilateral foot disorder.  The Board is cognizant that the Veteran's private treating physician has clearly evaluated the Veteran based on a 20 year treatment period from the early 1990s forward, and thus is presumably well aware of his longstanding history of foot problems.  However, the private opinion, while supportive of the claim, is limited in terms of its ultimate probative value as it is based largely upon the Veteran's description of events which he claims occurred during his military service - events that are not documented, and which VA is not able to confirm through any other means, and which the Board, finds not credible.  Howell v. Nicholson, 19 Vet. App. 535 (2006); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board recognizes that an opinion cannot be rejected solely because it is based upon history supplied by the claimant, the critical question is whether the history is accurate, and in this case whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board notes that the Veteran has provided a variable history with regard to the number of times he was treated for foot problems during service and this inconsistency undermines his credibility and his reliability as a historian.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Additionally, he noted no complaints regarding his feet at separation though he was given the opportunity to do so, and indicated that he was reporting that the information provided was accurate.  Accordingly, as a fact-finding entity, the Board has determined that he is not credible given the contemporaneous service records which stand in sharp contrast to his more recent lay reports, and fail to corroborate his description of multiple treatment for chronic foot problems.  Hence, the private physician's reliance upon an undocumented history of in-service events from decades ago, diminishes the probative value of his findings, as he has essentially relied on a history that is not supported in the record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board also finds that the private medical opinion, while supportive of the claim, is further limited in terms of its ultimate probative value, as the physician did not explain what evidence in the Veteran's treatment records supported his conclusions, and did not reference any clinical data or other evidence as rationale for the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

Therefore, after weighing all the evidence, the Board finds that the criteria for service connection for a bilateral foot disability have not been met, and the Veteran's claim is therefore denied.  

Consideration has of course been given to the Veteran's assertions that his claimed bilateral foot disability had its onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing musculoskeletal disabilities and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that he had foot pain, during and since service.  However, he is not competent to diagnose chronic disabilities or to opine on the relationship between his military service and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, his lay evidence as to nexus is not competent in this case. 

Accordingly, the preponderance of the evidence is against these service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for a bilateral foot disability, claimed as Morton's neuroma is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


